DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Amendment 
1- The amendment filed on 03/15/2021 has been entered and fully considered. Claims 25-40 remain pending in the application, where Claims 25-26 and 34 have been amended.


Response to Arguments

2- Examiner has considered Applicants’ proposed amendment and submits they overcome all the 35 USC 112, 102 and 103 rejections previously set forth in the non-final office action mailed on 10/13/2020.


Allowable Subject Matter

3- Claims 25-40 are allowed. 
The following is an examiner's statement of reasons for allowance:
As to independent apparatus claim 34 and method claim 25, the prior art of record, taken either alone or in combination, fails to disclose or render obvious:

 and its methods of use, comprising or using: 
a sensor unit comprising at least one radiation source and at least one detector, 
wherein  respective defined distances between the at least one radiation source and the at least one detector are variable; 
a controller connected to the at least one radiation source for controlling the at least one radiation source to emit during a single individual measurement light extending over a spectral range in which a protective effect of the radiation protection agent is to be defined…
said controller adapted to detect the light emitted by the at least one radiation source in the at least one detector during a measurement cycle of the determination of the SPF comprising at least two individual measurements, wherein the defined distance between the at least one radiation source and the at least one detector of the first individual measurement is different from the defined distance between the at least one radiation source and the at least one detector of the second individual measurement; and 
said controller further adapted to analyze a radiation detected by the at least one detector by taking into account the respective defined distances between the at least one radiation source and the at6Docket No.: HELFMANN-3AppL No.: 15/769,892 least one detector during the first and second individual measurements; and 
to output a value determined for the SPF.

in combination with the other limitations.

The closest prior art found that pertains to the invention, with emphasis added, is Kaminski, Miura and Lian. However, the prior art fail to teach, suggest or render obvious the entire invention as claimed.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571)272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohamed K AMARA/
Primary Examiner, Art Unit 2886